DETAILED ACTION
Claims 1-5, 7-12, 14-19, and 21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on May 19, 2020, and June 19, 2020, have been entered.
 
Specification
The title of the invention is objected to because “BY” does not work grammatically with the preceding portion of the title.  Please replace “BY” with --FOR--. 
The amended abstract, submitted on June 19, 2020, is objected to because of the following informalities:
In line 3, delete “an” after “from” to correct grammar (as was done in claim 1).
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments or other material), as required by 37 
The specification amendment submitted on June 19, 2020, is objected to because of the following informalities:
In paragraph [0004], delete “an” after “from” (in line 3) to correct grammar (as was done in claim 1).
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Please move “of the processor” from line 8 to after “logic” in line 4.  It is better for this language to be tied to the first instance of the logic in line 4 to reduce confusion because currently, at line 8, the logic is not previously set forth to be of the processor.
Claims 8 and 15 are objected to for similar reasons as claim 1, mutatis mutandis.
Appropriate correction is required.

Examiner Note
Paragraph [0026] of the specification states “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Thus, the medium of claim 8 is limited to only non-transitory embodiments.  The examiner recommends inserting --non-transitory-- before “computer readable” in claim 8, line 2, to explicitly set forth the limitation applied thereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
 


(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
In claims 1, 8, and 15, “evaluating, by the instruction variant selection logic of the processor, a quality of the preferred instruction variant…”.  This is interpreted as the hardware structure of FIG.3 and equivalents thereof.  The examiner notes an alternate structure in FIG.4; however, this structure is not adequately described or clear and, thus, the logic is not interpreted to include such a structure.
In claims 5, 12, and 19, “an internal state of the processor is compared against a compare value by the instruction variant selection logic to select the preferred instruction variant”.  This is again interpreted as the hardware structure of FIG.3, which includes comparator circuit 360 to carry out the claimed comparison, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
All other limitations which do not invoke 112(f) are deemed to be well-known structural terms of art (e.g. instruction issue unit, execution unit, etc.). 

Allowable Subject Matter
Claims 1-5, 7-12, 14-19, and 21 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 1, Henry et al, U.S. Patent Application Publication No. 2015/0227372 A1 (hereafter referred to as Henry) has taught a method, the method executable by a processor, the method comprising:
a) receiving, by an instruction issue unit of the processor as input, a preferred instruction variant from an instruction variant selection logic (see paragraph [0033] and FIG.10, and note that a preferred multiply variant (an approximated variant) is received for execution);
b) executing, by an execution unit of the processor, the preferred instruction variant (see FIG.10, step 1006, and paragraph [0033]);
c) providing, by the execution unit of the processor, a quality feedback to the instruction variant selection logic (see FIG.10, step 1008.  Feedback regarding error is provided); and
d) Henry has also taught evaluating a quality of the preferred instruction variant correct based on the quality feedback (see FIG.10, step 1012.  If an error threshold is exceeded, then the preferred variant is undesired.).  However, the claimed evaluating is performed by the instruction variant selection logic of the processor.  As set forth above, 112(f) is invoked for this logic and it is interpreted to cover the hardware structure of FIG.3 and equivalents thereof.  Per MPEP 2183, the examiner is to determine if a prior art element:
(A) performs the function specified in the claim,

(B) is not excluded by any explicit definition provided in the specification for an equivalent, and

(C) is an equivalent of the means- (or step-) plus-function limitation,

As stated above, Henry performs the claimed function, and thus passes test (A).  Henry’s implementation is also not excluded by any explicit definition provided in applicant’s 
(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification.
 
(B) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification.

(C) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification.

With respect to factor (A), Henry has not taught performing the identical function in substantially the same way to produce substantially the same result.  Henry merely sets forth checking to see if a cumulative error introduced by approximate computation exceeds a bound/threshold.  The logic of applicant’s FIG.3, as best understood, appears to keep track of a count of a number of times the preferred variant is correct/incorrect, and then compares that number to some internal value to determine whether the preferred variant should be used.  Thus, applicant’s FIG.3 is substantially different in function and generated result from Henry.
With respect to factor (B), one of skill in the art would not have recognized the interchangeability of Henry with applicant’s structure.  Applicant’s FIG.3 is a specific structure that tracks the number of correct/incorrect executions and then compares that number to a threshold.  This is not interchangeable with determining whether an amount of accumulated error exceeds a desired amount.
With respect to factor (C), for similar reasons as above, there are not insubstantial differences between the teachings.  Applicant tracks the number of correct/incorrect executions and then compares that number to a threshold.  This is substantially different than determining how wrong a calculation (or group of calculations) is.
Consequently, the teaching of Henry is not deemed to be an equivalent to applicant’s FIG.3, and claim 1, and similarly claims 8 and 15, are allowable for this reason.  None of the other prior art teaches an equivalent either.  The examiner notes that if applicant amends the claims to no longer invoke 112(f), a prior art rejection will be necessitated.  Therefore, if applicant amends to no longer invoke 112(f), applicant is encouraged to review Henry, and the other cited prior art, and make appropriate amendments to distinguish from the prior art to expedite prosecution.
Additionally, as detailed further below, the claimed quality feedback includes an indication as to whether the preferred instruction variant is correct or incorrect (paragraph [0017]).  Based on paragraphs [0013]-[0014], this indication is an indication of whether the preferred variant omitted only zero bits from operation (“correct”) or omitted at least one non-zero bit from operation (“incorrect”).  The examiner notes that this interpretation is required for enablement.

Response to Arguments
On pages 10-11 of applicant’s response, applicant asks for further explanation from the examiner as to why the structure of FIG.4 is not adequately described to help applicant formulate a response.
The examiner notes at least the following issues with FIG.4 and its description:
a) A lookup table is known to be a memory in which lookups are performed.  Applicant’s lookup table 470 does not appear to be associated with any type of lookup, and, thus, the examiner questions how this could be a lookup table.  Instead, component 470 includes selectors, which themselves are unclear because, in the art, selectors are known to select 
b) For similar reasons, selectors 441 and 442 are unclear.  If operating as typically known in the art, selector 441 would select one of +x_k and i_k for output to selection logic 445.  However, paragraph [0024] states that “The instruction selection logic circuit 400 learns by adding or subtracting a step size x times the selected instruction variant to/from the existing coefficient, based on the quality feedback 403 (e.g., utilizing the selectors 441, 442, the selection logic 445, and the adder 450).”  The use of “times” suggests multiplication, but this is not clear, nor is it clear how a selector is a multiplier.  Also, how does one multiply an instruction variant?
c) The examiner is not clear how FIG.4 performs the claimed function based on the minimal description in the specification.  What is i_k and step size x_k (positive and negative)?  What is c_k?  Is it c_1, c_2, etc.?  Are i_x different variations for the same instruction, the same variation of the same instruction at different times, or different variations for different instructions?
	Overall, the examiner does not understand how FIG.4 performs the claimed function.  The examiner also does not understand how one could reasonably determine whether they would be infringing the unclear structure of FIG.4.  As such, the claimed logic in question has not been 

On page 11 of the response, applicant states that the enablement rejection should be withdrawn because one or ordinary skill in the art would know what was meant.
This argument is not persuasive.  However, the basis for the enablement rejection was the alleged lack of clarity with respect to how applicant is indicating that the preferred variant is correct/incorrect.  And, after another review of the specification, particularly paragraphs [0013]-[0014], the examiner notes that there is disclosure for providing a correct indication when the preferred variant does not cut out any non-zero values in the higher significant bits of the input, and providing an incorrect indication otherwise.  As such, the enablement rejection has been withdrawn based on the examiner’s understanding of the invention as follows:
Based on paragraphs [0013]-[0014] and [0016], a preferred variant of the instruction may assume that higher significant bits of an input are zero, thereby omitting those higher significant bits, and operating on fewer input bits (to reduce time, power consumption, etc.).  If the assumption is correct, then the quality feedback 303 may indicate “correct”, which could, for example, cause selection logic 330 to select +1 to be added 340 to the contents of memory 350.  Then, for example, as long as the contents of memory 350 meet some threshold 307 (determined by comparing 360 the contents of memory 350 to the threshold), that preferred variant would be selected again in the future.  If, however, the assumption is incorrect, i.e., higher significant bits are detected to be non-zero and, thus, should not have been omitted from operation, then the quality feedback 303 may indicate “incorrect”, since the operation was performed on the wrong input value.  “Incorrect” is understood to be an indication that non-zero bits were detected and 

Conclusion
This application is in condition for allowance except for the aforementioned formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183